Citation Nr: 1011416	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-11 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
Veteran's service-connected generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected generalized anxiety 
disorder.  The Board finds that additional development is 
necessary with respect to the Veteran's claim.  Accordingly, 
further appellate consideration will be deferred and this 
matter is remanded to the RO/AMC for further action as 
described below.

The Veteran, through his representative, has argued that the 
current evaluation assigned for his generalized anxiety 
disorder does not accurately reflect the severity of that 
disability.  The Board notes that the Veteran's most recent 
VA examination was conducted in June 2007.  In a March 2010 
statement from the Veteran's representative the Veteran 
indicated that his generalized anxiety disorder is worse than 
indicated by the June 2007 examiner, conducted nearly three 
years ago.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran has indicated that his generalized anxiety disorder 
results in significant limitations not indicated by the 
Veteran's earlier examination, the Board finds that a new 
examination is necessary to reach a decision on the Veteran's 
claim. 

In addition, the Veteran's representative, in the March 2010 
statement, indicated that the Veteran was receiving benefits 
from the State of California and from the Social Security 
Administration (SSA).  The claims file does not reflect that 
efforts have been made to obtain these records.  It is not 
clear from the record whether any medical documentation 
associated with these claim would be relevant, but the Board 
cannot exclude that possibility.  Accordingly, efforts to 
obtain SSA records and records from the State of California 
are required.  38 C.F.R. § 3.159(c)(2); Baker v. West, 11 
Vet. App. 163 (1998).  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his generalized anxiety 
disorder since August 2008.  If the 
Veteran indicates that he has received any 
treatment or evaluations, the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  The RO/AMC should contact the Social 
Security Administration and the State of 
California, and all records associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to these 
requests must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file. 

3.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his generalized anxiety 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's condition in detail.  
Furthermore, the examiner should make note 
of the Veteran's brain tumor symptoms and 
separate those from symptoms associated 
with the Veteran's generalized anxiety 
disorder.  A clear rationale for all 
opinions is necessary and a discussion of 
the facts and principles involved would be 
of consideration assistance to the Board.  

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


